349 A.2d 748 (1975)
Floyd B. MORRIS, Defendant Below, Appellant,
v.
STATE of Delaware, Plaintiff Below, Appellee.
Supreme Court of Delaware.
Submitted December 10, 1975.
Decided December 18, 1975.
Stephen E. Herrmann of Richards, Layton & Finger, Wilmington, for defendant below, appellant.
George H. Seitz, III, State Prosecutor, Wilmington, for plaintiff below, appellee.
Before DUFFY and McNEILLY, JJ., and QUILLEN, Chancellor.
PER CURIAM.
Defendant appeals from a mandatory life sentence imposed after he pleaded guilty to kidnapping. He argues that he was denied a speedy trial, that he was entitled to withdraw his guilty plea and that the indictment should be dismissed. These are essentially the same contentions made to the Superior Court.
We conclude that the appeal is without merit and the judgment should be affirmed for the reasons stated in the complete and careful opinion filed by the Superior Court. 340 A.2d 846 (1975).
Affirmed.